SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

520
CA 15-01486
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


PATRICIA PAGE AND JAMES PAGE,
PLAINTIFFS-APPELLANTS,

                      V                           MEMORANDUM AND ORDER

NIAGARA FALLS MEMORIAL MEDICAL CENTER,
CURLIN MEDICAL INC., B. BRAUN MEDICAL, INC.,
AND MOOG INC., DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


HOGAN WILLIG, PLLC, AMHERST (LINDA LALLI STARK OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (MARK R. AFFRONTI OF
COUNSEL), FOR DEFENDANT-RESPONDENT NIAGARA FALLS MEMORIAL MEDICAL
CENTER.

HARRIS BEACH PLLC, PITTSFORD (SVETLANA K. IVY OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS CURLIN MEDICAL INC., B. BRAUN MEDICAL, INC. AND
MOOG INC.


     Appeal from an order of the Supreme Court, Niagara County (Ralph
A. Boniello, III, J.), entered March 13, 2015. The order denied the
motion of plaintiffs seeking leave to reargue their opposition to the
motions of defendants to dismiss the amended complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Page v Niagara Falls Mem. Med. Ctr.
([appeal No. 1] ___ AD3d ___ [July 1, 2016]).




Entered:    July 1, 2016                        Frances E. Cafarell
                                                Clerk of the Court